Citation Nr: 1008421	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for loss of feeling in 
the arms and hands. 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for human 
immunodeficiency virus (HIV). 

4.  Entitlement to an initial evaluation in excess of 20 
percent for diffuse disc syndrome with pain and loss of 
motion, and bulging disc at L4-L5 and L5-S1.  

5.  Entitlement to an initial compensable evaluation for 
hallux valgus of the left foot, status post bunionectomy with 
residual scar from May 14, 2004 to July 15, 2004.  

6.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the left foot, status post bunionectomy with 
residual scar from September 1, 2004.  

7.  Entitlement to an initial compensable evaluation for 
hallux valgus of the right foot (for those periods when a 
temporary total rating was not assigned).  

8.  Entitlement to an initial compensable evaluation for the 
post operative residuals of a bilateral inguinal hernia. 

9.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 
1978 and from January 1979 to April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record indicates that the zero percent evaluation 
assigned to the Veteran's hallux valgus of the left foot by 
the May 2005 rating decision was increased to a temporary 
total evaluation for convalescence from July 16, 2004, after 
which a 10 percent evaluation was assigned, effective from 
September 1, 2004.  The zero percent evaluation for the 
period from May 14, 2004 to July 15, 2004 remained in effect.  
A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as 
less than the maximum benefit was in effect from May 14, 2004 
to July 15, 2004, and from September 1, 2004 to the present, 
this issue remains on appeal for those periods.  For the sake 
of convenience, this portion of the appeal is now 
characterized as two separate issues.  

The record includes a September 2009 statement of the case 
for the Veteran's claim for service connection for 
hypertension.  He has not submitted a substantive appeal of 
this issue, and it is not currently before the Board. 

The issues of entitlement to service connection for 
depression and HIV, entitlement to an increased evaluation 
for a lumbar disc disability, entitlement to an increased 
initial evaluation for hallux valgus of the right foot and 
the residuals of bilateral inguinal hernia surgery, and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  There is no medical evidence to confirm the existence of 
a current chronic disability manifested by loss of feeling in 
the arms and hands.  

2.  The Veteran's left hallux valgus symptomatology did not 
equate to amputation of the toe or include resection of the 
metatarsal head prior to July 16, 2004.  

3.  The Veteran has been in receipt of the highest schedular 
evaluation allowable for his left hallux valgus from 
September 1, 2004.  Findings commensurate with moderate 
severe foot injury are not shown.

4.  There is no evidence of recurrence of either of the 
Veteran's bilateral inguinal hernias.


CONCLUSIONS OF LAW

1.  A disability manifested by loss of feeling in the arms 
and hands was not incurred due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.310 (2009). 

2.  The criteria for a compensable evaluation for the 
Veteran's left hallux valgus, status post bunionectomy with 
residual scar for the period from May 14, 2004 to July 15, 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Code 5280 
(2009).  

3.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's left hallux valgus, status post 
bunionectomy with residual scar for the period from September 
1, 2004 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 4.59, 4.71a, Code 
5280, 5284 (2009).  

4.  The criteria for an initial compensable evaluation for 
the post operative residuals of a bilateral inguinal hernia 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Code 7338 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the Veteran was provided with letters in May 
2004, July 2004, and January 2005 that contained all of the 
notification required by 38 C.F.R. § 3.159, as defined by 
Pelegrini.  This letter was provided to the Veteran prior to 
the initial adjudication of his claims.  

The Veteran received additional VCAA notification by letter 
for each of the issues on appeal in August 2007.  This letter 
also provided the Veteran with the initial notification 
regarding the assignment of the degree of disability and 
effective dates, which completes the notification required by 
Dingess.  Although this portion of the notice was not 
completed until after the initial adjudication of the 
Veteran's claims, this does not result in any harm to the 
Veteran, as his claims have been readjudicated on several 
occasions since the receipt of this notice, most recently in 
a June 2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify has been met.  

The Board further concludes that the duty to assist has also 
been met.  The Veteran's service treatment records have been 
obtained.  Private medical records and VA treatment records 
have been obtained.  He has been afforded appropriate VA 
examinations for each disability.  The Veteran declined his 
right to a hearing in his Substantive Appeal.  Records have 
been obtained from the Social Security Administration (SSA).  

In regards to the claims for increased ratings, these appeals 
arise from disagreement with the initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the August 
2007 VCAA letter included notification that addressed the 
claims for increased evaluations.  There is no indication 
that there is any relevant evidence outstanding in these 
claims, and the Board will proceed with consideration of the 
Veteran's appeals.

Service Connection

The Veteran contends that he has occasional tingling and loss 
of sensation in his arms or hands.  He has not indicated when 
this disability began, although in April 2009 he seemed to 
attribute this phenomenon to his HIV and depression.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table). 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 
38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records is 
negative for any complaints regarding tingling or loss of 
feeling in his upper extremities.  The Veteran denied a 
history of neuritis on a January 1994 Report of Medical 
History obtained in preparation for his retirement.  The 
physical examination conducted at this time indicated that 
the neurological portion was abnormal, but the examiner's 
explanation shows that this was a reference to the Veteran's 
service connected lumbar disc disability.  There were no 
complaints or findings pertinent to the upper extremities, 
which were found to be normal.  

The post service medical records are also negative for any 
reference to disability of the upper extremities until many 
years after discharge from active service.  

In records dated May 4, 2004 from the Portsmouth Naval 
Medical Center, the Veteran complained of loss of feeling in 
both hands.  He had not been doing any unusual typing or 
other activities.  The impression was carpal tunnel syndrome.  
On May 18, 2004, the Veteran returned and reported that the 
numbness and tingling in both hands had subsided.  He did 
present with some bilateral intrinsic tightness, and he was 
issued a home exercise program.  

An X-ray study of the hands conducted in July 2004 was 
negative. 

In an October 2005 SSA decision, the administrative law judge 
found that the Veteran's alleged neuropathy was not a 
medically determinable impairment.  

September 2007 VA outpatient records show that the Veteran 
was seen at the infectious disease clinic.  His past medical 
history included peripheral neuropathy.  His neurological 
symptoms included tingling.  Following examination, the 
assessment stated that peripheral neuropathy was stable.  The 
examiner stated that from an infectious disease standpoint, 
there was no infectious contribution to this disability.  The 
Board notes that there was nothing in the Veteran's 
complaints, the examination, or the diagnosis to show whether 
the peripheral neuropathy was of the upper or lower 
extremities.  

The Veteran underwent an electromyograph (EMG) in July 2008 
in conjunction with complaints pertaining to his back.  It 
was mildly positive for sensory neuropathy involving the 
right sural nerve.  There was no evidence of motor 
neuropathy.  

VA treatment records dating from July 2008 to September 2008 
state that the Veteran's active problems include peripheral 
nerve disease, with a positive mild EMG and nerve conduction 
velocity study (NCV).  

The Veteran complained of arm pain and numbness as well as 
shoulder pain and pain in many other locations in October 
2008.  Additional October 2008 records state that he 
complained of intermittent severe painful numbness and 
tingling in his hands and feet.  On examination, all findings 
in regard to the upper extremities were normal.  The recent 
NCV testing of the lower extremities was noted to have been 
normal as was the EMG.  However, the examiner added that 
clinically it was possible that the Veteran was experiencing 
symptoms related to peripheral neuropathy because EMG testing 
does not test small fiber nerves, and it was possible to have 
peripheral neuropathy without significant EMG findings.  

The Veteran was diagnosed with meralgia paresthetica of the 
right thigh in November 2008.  No findings in regard to the 
upper extremities were noted on neurological examination.  

The Veteran was afforded a VA fee basis examination in 
February 2009.  The neurological examination was grossly 
normal, and there was no evidence of peripheral neuropathy, 
either sensory or motor.  

The Board finds that entitlement to service connection for 
loss of feeling in the arms and hands is not demonstrated by 
the evidence.  The evidence does not establish that the 
Veteran has a chronic disability manifested by loss of 
feeling in the arms and hands.  Furthermore, even if there 
was evidence of a chronic disability, there is no evidence to 
relate this disability to service or to a service connected 
disability.  

The service treatment records are negative for evidence of a 
disability manifested by loss of feeling in the arms and 
hands.  The initial complaints regarding this claimed 
disability were first recorded approximately ten years after 
discharge from service, when the examiner diagnosed carpal 
tunnel syndrome in May 2004.  His symptoms ended later that 
same month, and there are no subsequent diagnoses of carpal 
tunnel syndrome.  The evidence dated subsequent to May 2004 
includes references to peripheral neuropathy as well as 
complaints of arm pain and numbness.  However, peripheral 
neuropathy has never been confirmed, and there is no 
diagnosis of peripheral neuropathy of the upper extremities.  
The references to the mildly positive EMG in the 2008 VA 
treatment records is for the July 2008 EMG which noted mild 
findings involving the sural nerve, which is a nerve of the 
lower extremities.  The February 2009 VA examination was 
negative for a disability manifested by loss of feeling of 
the arms and hands.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

Furthermore, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999). 

Therefore, as there is no medical evidence that tends to 
confirm the existence of a current chronic disability 
manifested by loss of feeling in the arms and hands, service 
connection for this disability may not be established.  

Increased Evaluations

The Veteran contends that the initial evaluations assigned to 
his service connected hallux valgus of the left foot and his 
residuals of inguinal hernia surgery are insufficient to 
reflect the impairment that results from these disabilities.  
In particular, he argues that his hallux valgus makes it 
difficult for him to stand, which also makes it difficult for 
him to be employed.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Left Hallux Valgus

As previously noted, service connection for hallux valgus of 
the left foot was granted in a May 2005 rating decision, 
which assigned an initial zero percent evaluation.  In a 
November 2008 rating decision, this evaluation was increased 
to a temporary total evaluation for convalescence following 
surgery beginning July 16, 2004, after which a 10 percent 
evaluation was assigned, effective from September 1, 2004.  
The zero percent evaluation for the period from May 14, 2004 
to July 15, 2004 remained in effect.  

Unilateral hallux valgus is evaluated as 10 percent disabling 
if there has been an operation with resection of the 
metatarsal head.  A 10 percent evaluation is also warranted 
for severe hallux valgus if the symptoms are equivalent to 
the amputation of the toe.  38 C.F.R. § 4.71a, Code 5280.  

This rating code does not contain provisions for a zero 
percent evaluation.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

VA treatment records dated August 2003 show that the Veteran 
complained of mild pain of the left toe.  An examination was 
positive for a bunion.  The impression was symptomatic 
metatarsalgia.  

The evidence includes an X-ray study of the feet obtained in 
February 2004.  The indication was of chronic left foot pain 
of the metatarsal area.  The impression was moderate bunion 
and hallux valgus of the great toe.  

Surgical records show that the Veteran underwent surgery for 
hallux valgus and hammertoe of the second digit of the left 
foot on July 16, 2004.  

In a SSA functional assessment report dated July 20, 2004, 
the Veteran was noted to have alleged a disability due to 
several impairments, including left foot bunions.  Medical 
records dated May 2004 were said to show a moderate bunion 
and hallux valgus.  He was able to walk to the store and 
visit his family once or twice a week, prepare meals, perform 
chores, shop and perform personal care.  He described daily 
activities that were not significantly limited in relation to 
his alleged symptoms.  

A May 2005 VA fee basis examination of the spine states that 
the Veteran's gait is within normal limits.  He did not have 
any limitations of standing or walking.  

An April 2006 VA X-ray study revealed that the Veteran was 
status post left bunionectomy.  The impression was good 
healing and good alignment.  

The Veteran was afforded a VA fee basis examination of the 
feet in September 2007.  He reported constant localized pain 
for the past 32 years.  This was an aching, sharp pain which 
he stated was an 8 on a scale of 1 to 10.  The pain was 
brought on by physical activity, but he could function with 
pain medication.  The Veteran reported pain and stiffness 
when standing, but no weakness, swelling or fatigue.  He 
indicated that prolonged standing and walking was precluded.  

On examination, the Veteran's gait was within normal limits, 
and the feet did not bear any signs of abnormal weight 
bearing.  There was tenderness of the left foot.  However, 
there was no painful motion, edema, disturbed circulation, 
weakness or atrophy of the musculature.  There was active 
motion of the metatarsophalangeal joint of the left great 
toe.  His gait was within normal limits.  Hallux valgus was 
present, and the degree of angulation was slight.  There were 
limitations on standing and walking due to pain within five 
minutes.  He did not require any type of support in his 
shoes.  The diagnoses included bilateral hallux valgus, 
status post left bunionectomy with residual scar.  

December 2007 records state that the Veteran's subjective 
symptoms were unchanged.  He reported level three pain on a 
scale of zero to ten.  

The Veteran underwent an additional VA fee basis examination 
in March 2009.  He was noted to have bilateral hallux valgus.  
He reported pain in both great toes which traveled to the 
feet.  The Veteran described burning, aching, sharp, and 
cramping pain.  His pain was relieved with medication, which 
allowed him to function.  While standing or walking he had 
pain and fatigue, but no weakness, stiffness, or swelling.  
There had never been an infection of the bone.  The Veteran 
stated that he had tried to work with his feet but eventually 
quit trying.  At times they would hurt so bad he would have 
to stay off of them.  

On examination, the feet did not have any signs of abnormal 
weight bearing or breaking down.  His gait was within normal 
limits.  There was tenderness of the left foot.  However, 
there was no painful motion, edema, disturbed circulation, 
weakness, atrophy of the musculature, heat, redness, or 
instability.  There was active motion in the 
metatarsophalangeal joint of the left great toe.  The Veteran 
had hallux valgus of the left foot.  The degree of angulation 
was slight, and there had been resection of the metatarsal 
head.  He had limitations with standing and walking, and was 
able to stand for about 10 minutes.  The Veteran required 
orthopedic shoes and inserts, but these did not relieve his 
symptoms.  An X-ray study showed hallux valgus, status post 
bunionectomy. 

The Board finds that entitlement to an initial compensable 
evaluation is not warranted for the period of May 14, 2004 to 
July 15, 2004 for the Veteran's left hallux valgus.  The 
August 2003 records describe the Veteran's pain as mild.  The 
July 2004 functional assessment which was apparently 
completed before the Veteran's surgery found that he was able 
to walk to the store and visit his family once or twice a 
week, prepare meals, perform chores, shop and perform 
personal care.  The Veteran described daily activities that 
were not significantly limited in relation to his alleged 
symptoms.  While pain was the primary symptom, there was no 
recorded weakness, fatigability, or incoordination during 
this period.  He did not have resection of the metatarsal 
head until the July 2004 surgery.  These descriptions of mild 
pain with a continued ability to perform chores on foot do 
not equate to severe hallux valgus that is equivalent to the 
amputation of the toe.  The metatarsal head was not resected 
until the July 2004 surgery.  Therefore, the evidence does 
not support entitlement to a compensable evaluation for any 
portion of this period.  38 C.F.R. § 4.71a, Code 5280.  

As for the period from September 1, 2004, the Board further 
finds that entitlement to an evaluation in excess of 10 
percent is also not warranted.  As previously noted, the 
Veteran is already in receipt of the highest evaluation 
available under the rating code for his disability.  As the 
maximum scheduler evaluation is in effect, no additional 
discussion is necessary under this rating code.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1995).  

The Veteran's representative argues that the Veteran should 
be evaluated under the rating code for injuries to the foot.  
Under this rating code, a 30 percent evaluation is merited 
for a severe foot injury.  A 20 percent evaluation is 
warranted for a moderately severe foot injury.  A 10 percent 
evaluation is assigned for a moderate foot injury.  38 C.F.R. 
§ 4.71a, Code 5284.  

However, the Board is unable to find that an evaluation under 
this rating code is merited.  There is a rating code for the 
Veteran's exact disability, and there is no indication that 
this rating code does not fully contemplate the Veteran's 
symptomatology.  Moreover, even if the Board were to evaluate 
the Veteran's hallux valgus under the rating code for foot 
injuries, it would not be of any benefit to him.  His 
disability would have to be at least moderately severe to be 
evaluated as 20 percent or higher.  The most recent evidence 
shows that the Veteran has limitations on standing or 
walking.  There was also objective evidence of tenderness of 
the left foot.  However, there were no signs of abnormal 
weight bearing, and the gait was within normal limits.  There 
was no painful motion, edema, disturbed circulation, 
weakness, atrophy of the musculature, heat, redness, or 
instability.  There was active motion in the 
metatarsophalangeal joint of the left great toe.  This does 
not equate to any more than a moderate disability, which 
results in the same 10 percent evaluation he receives under 
the rating code for hallux valgus.  The Board concludes that 
entitlement to an evaluation of greater than 10 percent for 
left hallux valgus from September 1, 2004 is not warranted 
for any portion of this period.  38 C.F.R. §§ 4.40, 4.59, 
4.71a, Code 5280, 5284 (2009).  

The Board has considered entitlement to a separate evaluation 
for the Veteran's scar as a residual of surgery, but this is 
not warranted.  There is no evidence of pain, tenderness, 
adhesion or breakdown of the scar.  It also does not cover a 
large enough surface to warrant a compensable evaluation, and 
it is not located on an exposed surface.  Therefore, a 
separate rating for the scar is not assigned.  38 C.F.R. 
§ 4.118, Codes 7801, 7802, 7804, 7805 (2009).

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted in this case.  
38 C.F.R. § 3.321(b) (2009).  There is no objective evidence 
that the Veteran's left hallux valgus presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  There is no record of 
hospitalization for this disability since the February 2004 
surgery, and the SSA functional assessment clearly shows that 
other disabilities are far more significant in the Veteran's 
difficulty with employment.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Bilateral Inguinal Hernia

The record shows that entitlement to service connection for 
the residuals of the Veteran's post operative bilateral 
inguinal hernia was established in the May 2005 rating 
decision on appeal.  This decision assigned a zero percent 
evaluation, which remains in effect.  

An inguinal hernia that is large, postoperative, recurrent, 
not well supported under ordinary conditions and not readily 
reducible is evaluated as 60 percent disabling when 
considered inoperable.  Small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible inguinal hernia is evaluated as 30 percent 
disabling.  An inguinal hernia that is postoperative 
recurrent, readily reducible and well supported by a truss or 
belt is 10 percent disabling.  A hernia that has not been 
operated, but is remediable, or a hernia that is small, 
reducible, or without true hernia protrusion is evaluated as 
zero percent disabling.  10 percent is added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.  38 C.F.R. § 4.114, 
Code 7338. 

At the September 2007 VA fee basis examination, the Veteran 
reported that his current symptoms included pain with 
straining, but a check the prior week had been negative for a 
hernia.  He had undergone right hernia repair in 1983, 1987, 
and 1996, and left hernia repair in 1987 and 1996 with 
residuals of persistent pain.  He reported no limitations due 
to this condition.  On examination of the abdomen, there was 
no tenderness to palpation, and no inguinal hernia found on 
examination.  There was also no ventral hernia or femoral 
hernia.  

A December 2007 computed tomography scan of the abdomen noted 
evidence of surgical mesh overlying the anterior pelvic wall, 
which correlated with the Veteran's surgical history of 
inguinal hernia repair.  

The March 2009 VA fee basis examination noted the Veteran's 
history of bilateral inguinal hernia repair.  The Veteran 
reported that he continued to get hernias, and noted that 
when he was working his doctor put him on six weeks of light 
duty and convalescence leave.  On examination, there were 
identical scars located on both inguinal areas.  These 
measured 5.2 by 0.4 centimeters.  They had hyperpigmentation 
of less than six square centimeters.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
abnormal texture, inflammation, edema, or limitation of 
motion.  There was no inguinal hernia noted.  

The Board finds that entitlement to a compensable evaluation 
is not warranted for the residuals of the Veteran's bilateral 
hernia.  In order to receive at least a 10 percent 
evaluation, at least one of the Veteran's postoperative 
hernias must be recurrent, but readily reducible and well 
supported by a truss or belt.  Additional symptoms for a 
recurrent hernia merit evaluations in excess of 10 percent.  
However, both the September 2007 and the March 2009 fee basis 
examinations found that the Veteran does not have a recurrent 
hernia.  Therefore, a 10 percent evaluation is not warranted 
for any portion of the period on appeal, even after 
consideration of the provisions for bilateral hernias.  
38 C.F.R. § 4.114, Code 7338.

The Board has also considered entitlement to separate 
evaluations for the two scars from the Veteran's surgeries, 
but this is not shown by the evidence.  The scars had 
hyperpigmentation of less than six square centimeters, with 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypopigmentation, 
abnormal texture, inflammation, edema, or limitation of 
motion.  Therefore, as they do not meet the criteria for a 
compensable evaluation, it is no benefit to the Veteran to 
assign separate evaluations at this time.  38 C.F.R. § 4.118, 
Codes 7801, 7802, 7804, 7805 (2009).

The Board has also considered entitlement to an increased 
evaluation on an extraschedular basis, but application of 
extraschedular provisions is not warranted.  38 C.F.R. 
§ 3.321(b) (2009).  There is no objective evidence that the 
Veteran's residuals of bilateral inguinal hernias present 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  There is no 
recent evidence of complaints or treatment for these 
disabilities, and no recent evidence of recurrence.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to service connection for loss of feeling in the 
arms and hands is denied. 

Entitlement to an initial compensable evaluation for hallux 
valgus of the left foot, status post bunionectomy with 
residual scar from May 14, 2004 to July 15, 2004 is denied. 

Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the left foot, status post bunionectomy with 
residual scar from September 1, 2004 is denied.  

Entitlement to an initial compensable evaluation for the post 
operative residuals of a bilateral inguinal hernia is denied. 



REMAND

In November 2009, the Veteran submitted additional evidence 
directly to the Board regarding his claims for service 
connection for depression and HIV, as well as his claim for 
an increased evaluation for his back disability.  He declined 
to waive initial RO consideration of this material in a 
February 2010 reply to a letter from the Board.  Therefore, 
in order to protect the rights of the Veteran and to provide 
him due process, these issues must be returned to the RO for 
initial consideration.  

The record further shows that the Veteran underwent surgery 
for his right hallux valgus in March 2009.  He has not been 
provided with an additional VA examination of his right 
hallux valgus since his recovery from the surgery.  
Therefore, the Board finds that the Veteran should be 
scheduled for an additional examination of his right hallux 
valgus in order to obtain an accurate assessment of his 
current level of disability.  

As for the Veteran's claim for TDIU, the Board notes that it 
will potentially be impacted by the outcome of the other 
claims on remand.  Therefore, this appeal must be deferred 
until the completion of the requested development.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his right hallux valgus.  
The claims folder must be forwarded to 
the examiner for use in the study of 
this case.  All indicated tests and 
studies should be conducted.  The 
examiner should address the Veteran's 
symptoms in terms of the rating 
criteria.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  All claims that remain on appeal 
should be readjudicated.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


